UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
DWAYNE J. SCOTT and DERELL J.
MEYNARD, individually and on behalf of all
others similarly situated,

                                   Plaintiffs,
                                                                    ORDER
                 - against -
                                                              CV 18-86 (SJF) (AKT)
WHOLE FOODS MARKET GROUP, INC.

                                    Defendant.
----------------------------------------------------------X
A. KATHLEEN TOMLINSON, Magistrate Judge:

        Moser Law Firm, P.C., counsel of record for Plaintiffs, Dwayne J. Scott and Derell J.

Meynard, individually and on behalf of all others similarly situated, by Steven John Moser,

moves to be relieved as counsel of record to the Plaintiffs in this action. Attorney Moser

included some of the circumstances underlying the instant application in his motion. The Court

has reviewed Attorney Moser’s submission and it is hereby

        ORDERED, that DWAYNE J. SCOTT and DERELL J. MEYNARD APPEAR IN

PERSON BEFORE THIS COURT, THE HON. A. KATHLEEN TOMLINSON

PRESIDING, AT THE ALFONSE D’AMATO FEDERAL COURTHOUSE, 100

FEDERAL PLAZA, CENTRAL ISLIP, NEW YORK IN COURTROOM 910 ON

SEPTEMBER 25, 2019 AT 10:30 A.M., AND SHOW CAUSE WHY THE MOSER LAW

FIRM, P.C., SHOULD NOT BE RELIEVED AS COUNSEL OF RECORD FOR

DWAYNE J. SCOTT AND DERELL J. MEYNARD IN THIS ACTION; and it is further

        ORDERED, that Attorney Moser appear in person at the September 25, 2019 Show

Cause Hearing; and it is further
       ORDERED, that the Moser Law Firm, P.C., shall remain counsel of record for Dwayne

J. Scott and Derell J. Meynard until the further Order of this Court; and it is further

       ORDERED, that counsel for the Defendant may elect to attend or, alternatively, may be

excused from the Order to Show Cause hearing provided counsel notify the Court in writing at

least two days in advance that they wish to be excused; and it is further

       ORDERED, that Attorney Moser shall serve his clients with a copy of this Order

personally no later than September 10, 2019 as well as by first-class mail and shall file proof of

such service promptly on ECF.


                                                       SO ORDERED.

Dated: Central Islip, New York
       September 4, 2019

                                                       /s/ A. Kathleen Tomlinson
                                                       A. KATHLEEN TOMLINSON
                                                       United States Magistrate Judge




                                                  2
